Citation Nr: 1220091	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  04-22 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include psychoneurosis and an anxiety reaction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from April 10, 1968, to July 10, 1968. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2003 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New York, New York. 

In January 2005, the appellant testified at a personal hearing in Washington, D.C., over which the undersigned Acting Veterans Law Judge presided.  A transcript of the hearing has been associated with the appellant's claims file. 

In November 2005, the Board reopened the previously denied claim of service connection for psychoneurosis, anxiety reaction, and remanded the case for further development.  Subsequently, in August 2007, the Board denied the claim of service connection for a psychoneurosis, anxiety reaction and personality disorder.  The appellant duly appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, in June 2008, the Court vacated the Board's August 2007 decision and remanded the appeal to the Board for compliance with the instructions in the joint motion. 

In August 2008, the Board again denied the claim of service connection for a psychoneurosis, anxiety reaction and personality disorder.  Once again the appellant appealed that decision to the Court.  Pursuant to a Joint Motion for Remand to the Board, in September 2009, the Court again vacated the Board's August 2008 decision and remanded the appeal to the Board for compliance with the instructions in the joint motion.  

In April 2010, the claim was again remanded to the RO via the Appeals Management Center for the purpose of obtaining additional medical evidence concerning the etiology of the appellant's current psychiatric disorder.  The claim was subsequently returned to the Board for appellate review.  Upon reviewing the claims folder, in March 2012, the Board referred the matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the service member's claimed mental disability.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2011).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The VHA advisory opinion was rendered in May 2012, and has been included in the claims folder for review.  

During the course of his appeal, the Court issued the case of Bryant v. Shinseki, 23 Vet. App. 488 (2010).  This decision held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  Additionally, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the appellant nor his representative has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2010) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.


FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably demonstrates that the appellant's psychiatric disorder pre-existed his active military service.  

2.  The evidence of record clearly and unmistakably demonstrates that the appellant's pre-existing psychiatric disorder was not aggravated by his active military service. 


CONCLUSION OF LAW

The appellant's psychiatric disorder was aggravated by his military service and such may be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the service member's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the AOJ has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant given the favorable nature of the Board's decision with regard to the issue of service connection for a psychiatric disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993), supra.  

II.  Factual Background and Legal Analysis

The appellant has come before the VA asking that service connection be granted for a psychiatric disorder variously described as a psychoneurosis and/or an anxiety reaction.  He has asserted that while he was in the US Navy, he experienced a stressful event that led to the development of his mental disorders.  Alternatively, he has averred that prior to service, he received treatment for miscellaneous psychiatric symptoms and manifestations.  However, the symptoms abated and he was determined to be "fit for duty" when he enlisted.  Nevertheless, events that occurred while he was on active duty, to include actually being on active duty, aggravated his pre-existing disability to such an extent that he has suffered from the psychiatric disorder since service.  As such, the appellant has requested that service connection be granted for this disability/residual. 

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) (2011), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. at 314. 

Additionally, a service member will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).  
 
A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Nevertheless, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).  A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Veteran is seeking to establish service connection for "psychoneurosis, anxiety reaction".  In his August 2002 claim, he stated that his nerves were bad and he had speech problems with "upper motor neuron syndrome."  In November 2002, he related an incident which occurred in service where he was forced to jump in the deep end of a pool and felt he was drowning.  He referred to this incident again in his September 2003 notice of disagreement.  In his June 2004 appeal, he admitted that that he was in special education classes from third to twelfth grade, but claimed he had no psychiatric problems prior to service.  

During a January 2005 hearing, the Veteran said during service he had been instructed to jump into the deep end of a pool.  (Transcript, pp 3-4.)  He related that he began to panic and developed bed wetting as a result of the incident.  (Transcript, p 4.)  He testified that after the incident, he had gone home because of a death in his family.  (Transcript, p 5.)  During that time he sought treatment at St. Albans Naval Hospital because he feared going back to the service.  Id.  He reported back to his unit and was subsequently discharged.  (Transcript, p 6.)  

Lay statements from friends and family (including those from A.G. (a friend) and a sister who knew the Veteran before and after service) indicated that the Veteran had been essentially normal prior to service, but that he displayed nervousness and anxiety and began to drink after service.  The statements also indicated that he had been treated for his symptoms since service.  

The Veteran served on active duty from April 10, 1968, to July 10, 1968.  On his pre-induction examination in February 1968, he denied having depression or excessive worry; frequent trouble sleeping; frequent or terrifying nightmares; loss of memory or amnesia; bed wetting; or nervous trouble of any sort. He did not report any past history of psychiatric problems.  On objective examination, his psychiatric system was normal, although there is a cryptic note stating: "Despite letter re:  M.R. he did well on A.Q.B.  Case reviewed [with] psychologist-N.D."  

A June 1968 Naval Aptitude Board report (NAB) showed that after returning from an emergency twelve day leave, he was assigned to a recruit evaluation unit.  His company commander had referred him for psychiatric evaluation because the appellant had stated in an interview that he did not like Navy life.  The report shows that he had made a "florid emotional scene" when it was time to return to recruit training that caused his family to take him to St. Albans Naval Hospital for psychiatric evaluation.  That psychiatric evaluation resulted in his return with the suggestion that he be evaluated for suitability.  The report states the Veteran said he had previous psychiatric treatment from the age of 14 to the age of 17 for frequent crying, refusing to do school work, and for temper tantrums at home.  He had been in special education classes from eighth grade onward.  He also reported that he had been incontinent with his feces until age sixteen.  He subsequently also had difficulty in holding a job, although he was able to do somewhat better at the Post Office where his father worked.  He was recommended for discharge from service after three months and one day in basic training because his demonstrated emotional inconstancy and intolerance of stress marked him as unlikely to remain consistent enough to become an effective trainee.  The separation examination refers to this report and states the Veteran was able to perform but not suitable according to Navy standards.  This unsuitability is also noted on the Veteran's DD 214.  

A November 1968 private medical record from Dr. Essman shows that the Veteran was diagnosed with chronic severe anxiety neuroses, and chronic moderate character disorder, passive, dependent.  A December 1968 VA neuropsychiatric examination report showed the Veteran reported being tense, anxious, depressed, and having nausea and difficulty with his bowels.  The diagnosis was psychoneurosis, anxiety reaction with schizoid features, described as a moderate impairment.  In September 1969, Dr. Essman stated he was still treating the Veteran since he left service for a chronic neurosis.  

Records from Pilgrim Psychiatric Center show that the Veteran was voluntarily admitted in December 1975, because of feelings of depression and nervousness.  He had reported that he felt depressed since his wife had left him nine months earlier and more depressed since his mother's nervous breakdown about four months earlier.  The diagnosis was depressive neurosis and inadequate personality.  

In March 1976, the Veteran admitted himself to the Central Islip Psychiatric Center alleging that he had been struck on the head by some people, and he had experienced amnesia as to his name, names of relatives, and his address.  Later that day, after a visit from his girlfriend, he asked to be released and stated that his initial story about an assault and amnesia had been a fiction, only to justify his failure to seek employment to his girlfriend.  The diagnosis was personality disorder, antisocial.  

VA records from 1999 to 2002 show the Veteran began to complain of dysarthria and dysphagia but further medical investigation showed no pathologic or anatomic explanation (see March and May 2002 psychiatry records).  A VA record from 2002 showed the Veteran had idiopathic complaints of dysarthria, dysphagia and tremor.  A full neurological workup was negative.  The clinician felt he was inconsistent.  Either malingering or a conversion reaction was suspected.  

A July 2004 letter from Dr. Wani showed that the Veteran had a history of recurrent episodes of chronic anxiety and panic-like symptoms.  He was said to have reported that these symptoms began during service, following an incident when he had been thrown in the water and almost drowned.  Dr. Wani opined that, based on the Veteran's history, it was his medical opinion with reasonable medical certainty the chronic anxiety and panic symptoms were related to the episode of having been thrown into the water while in service.  

A VA psychiatric examination report dated in September 2006 shows that the examiner also had the opportunity to interview both the Veteran and his adult daughter who lived with him.  The examiner noted several inconsistencies in the Veteran's reporting of events, and documentation in the claims file.  It was noted that the Veteran's reported history of psychiatric treatment when he was a teenager (shown in the 1968 NAB report) was at odds with the statements of A.G. and his sister in the claims file that suggested he had no psychiatric problem prior to enlistment.  It was also noted that the available early records only indicated that he had become extremely emotional while on leave to attend a funeral, and did not document the later reported swimming pool incident.  It was also indicated that while the Veteran reported that he would wet the bed at night at least three times a week, his daughter said that she did not believe that he would wet the bed, and the medical records did not show complaints or findings consistent with bedwetting.  

The examiner indicated that according to the Veteran's past records, his anxiety symptoms had their onset during adolescence.  They were currently moderate, would recur daily, and had been present without remission for at least the preceding four or five years.  He further noted that signs and symptoms of his personality disorder had been present since adolescence without remission.  It was noted that his long history of marginal social functioning was not clearly related to psychiatric symptoms attributable to his period of active service.  The examiner opined that the lack of organized activity was most likely due to longstanding personality traits (dependency, somatization) diagnosed earlier as "inadequate personality" or antisocial personality.  The examiner further opined that the Veteran's current anxiety disorder was less likely than not caused by or permanently exacerbated by his period of active service, stating:  

His records indicate, and he confirms in this interview, that he was treated with Valium(r) for anxiety and over reactive behavior as a teenager (baseline functioning prior to his entry into service).  There is, however, no clear permanent aggravation of his anxiety symptoms (as detailed in subsequent psychiatric records and other sources).  

The diagnosis was anxiety disorder, not otherwise specified, representing a continuation of the previously diagnosed generalized anxiety disorder and depressive disorder with Axis II personality disorder, not otherwise specified, with antisocial and hysterical traits.  

The September 2006 VA examination report was inadequate because the examiner's use of the "less likely than not" standard did not address whether there was clear and unmistakable evidence that the current disability existed prior to service and was not aggravated by service.  

Four years later, in April 2010, the Veteran was afforded another VA examination.  The examiner diagnosed anxiety disorder, not otherwise specified and went on to state that the Veteran "suffered from anxiety and poor baseline psychosocial functioning prior to the military."  The examiner did establish, based upon the Veteran's history and a review of the claims folder, that the Veteran had a current anxiety disorder that did preexist his short period of military service.  However, the examiner's opinion ended there; the opinion did not address whether any preexisting disability underwent an increase in disability during the Veteran's service, and, if such an increase was noted, whether the increase was due to the natural progress of the disease, or beyond the natural progress of the disease.  Also, the clear and unmistakable evidence standard was not expressly stated.  Although an addendum was requested of the VA examiner in October 2010 and furnished the next month, the response was incomplete.  Specifically, the November 2010 addendum did not state whether there was clear and unmistakable evidence that the anxiety disorder did not increase in severity in service; instead the examiner stated that she "cannot justify an increase in his pre-existing anxiety disorder."   

As reported previously, the Board sought additional clarification from a medical doctor associated with the VHA.  Such a clarification was provided in May 2012 after the doctor reviewed the appellant's claims folder.  Upon completion of the review, the VA staff psychiatrist proffered the following analysis and opinion:

As based on this review, there is clear and unmistakable evidence that patient's anxiety disorder preexisted entry into military service.  Naval aptitude board confirmed the existence of anxiety disorder by clinical history which was reconfirmed by the examinations by Dr. Mcmath in 2006 and Dr. McCloskey in 2010.  Though he was treated in 1968 by Dr. Eastman diagnosing him with anxiety neurosis, there is none to indicate in his report of an exacerbation of anxiety as a result of the pool incident or military duty in the U.S. Navy.  There was instead an opinion of cause and effect relationship between his anxiety disorder to near drowning incident in the U.S. Navy remotely reported in 2004 by Dr. Wani.  He was not able to adapt to military life in the U.S. Navy likely because of his pre-existing anxiety disturbance and personality makeup.  However, there is indication of exacerbation of his anxiety disorder during military service in the U.S. navy as evidence by a hospitalization at St. Albans Hospital during emergency leave.  Though there is no specific relationship as to cause-and-effect between the pool incident and the exacerbation of anxiety during the Navy, the exacerbation of his anxiety disorder could be rather associated to overall duty in the U.S. Navy that he strongly disliked.  There is then an indication that his disability underwent an increase beyond its natural progression caused by military service prompting him to seek formal health treatment again at the age of 20 years old in 1968 after having no treatment since 17 years old.  

The recitation of the above evidence clearly established that the appellant had a psychiatric disorder prior to his enlistment in the US Navy.  Prior to his entry onto active duty, he had been treated for a mental disorder.  Nevertheless, the medical evidence, along with the opinions provided by at least two VA examiners, suggests that the condition was asymptomatic.  As such, the presumption of soundness does not operate in the present case.  Consequently, the relevant inquiry is whether the Veteran's psychiatric disorder was aggravated, rather than incurred in, active duty service.

One piece of evidence in support of the appellant's claim for entitlement to service connection for a psychiatric disorder based on aggravation consists of his own lay statements.  As a layperson, the appellant is competent to testify to observable symptoms such as depression, anxiety, sleepless, etcetera.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) [holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability"]; see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, the appellant is not competent to provide medical conclusions such as whether a disorder was aggravated beyond its natural progression by the condition of military service.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the appellant has insinuated and suggested that his pre-existing service psychiatric disorder was aggravated by his military service or increased beyond the natural progression of the disability during service, laypersons without medical training, such as the appellant, are not competent to comment on medical matters such as whether the appellant's psychiatric disorder was aggravated during service versus a natural progression of the disability.  See 38 C.F.R. § 3.159(a) (1) (2011).  As such, his lay statements are of limited probative value.

In this instance, there is both positive and negative medical evidence in support of the appeal.  There is no dispute that the appellant now suffers from a psychiatric disorder that did not manifest itself prior to the appellant's enlistment into the Navy.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, prior to the VHA opinion noted above, the record contains both positive and negative medical comments concerning whether there was aggravation of a pre-existing service psychiatric disorder.  Yet, these reports were limited in their scope and discussion of the appellant's service circumstances and his post-service treatment.  Contrary to these opinions and documents is the opinion provided by the VHA doctor in May 2012.  In that opinion, the VHA doctor reviewed the appellant's medical records, his history, and then provided a very detailed opinion that included reference to relevant facts contained in the medical record.  

Here, a medical expert (the VHA doctor) has fairly considered all the evidence and his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VHA specialist's opinion on which it bases its determination that service connection for the claimed psychiatric disorder is warranted. 

The Board would further point to the opinions provided by the VHA medical expert.  The physician was not equivocal, vague, or ambiguous with his assertions.  In other words, the Board believes that the physician provided sound reasoning in his analysis of the situation.  The VHA psychiatrist reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  The Board believes that the VA examiners who provided negative opinions were not as detailed in their analysis nor did they have first-hand knowledge of the complaints, symptoms, and manifestations experienced by the appellant. 

As such, the Board attaches the most significant probative value to the VHA psychiatrist's opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the appellant.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In short, the Board finds that the competent evidence, in the form of the service treatment records, post-service medical records, the appellant's testimony before the undersigned Acting Veterans Law Judge, and the VHA opinion, clearly and unmistakably demonstrates that aggravation did take place.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [the mere occurrence of symptoms, in the absence of a demonstrated increase in the underlying severity, does not constitute aggravation of the disability].  For these reasons, the Board finds that the evidence clearly and unmistakably shows that the appellant's pre-existing psychiatric disorder was aggravated during active duty service.  As such, service connection is warranted and his claim must be granted.


ORDER

Entitlement to service connection for a psychiatric disorder, to include psychoneurosis and an anxiety reaction, is granted.  



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


